DUCKER, JUDGE:
Claimants, Esdel B. Yost and Sylvia J. Yost, owners of a tract of land containing “six to ten acres” on Tribble Road, Mason County, West Virginia, allege they have been damaged by the respondent in the amount of $825.00, of which sum $625.00 represents loss of a hay crop, $150.00 as compensation for the parking of a trailer on their land, and $50.00 for damages to a fence against which respondent had placed supplies.
The loss of the hay crop is based on the claim that the respondent with its supply trailer and heavy supplies against a fence had blocked the only access to claimants’ meadow in *221which, they had a crop of hay. The value of the crop of hay presents the only real question in serious dispute as this Court considers the amounts claimed for rental space of the trailer and for damages to the fence as reasonable.
As to the question of the damages for the hay, the testimony of a qualified disinterested witness on behalf of the respondent affords a reasonable and fair basis for the determination of claimants’ loss. Such evidence was to the effect that the land should produce nine tons of hay, which at a valuation of $50.00 per ton would produce a gross amount of $450.00, and that the cost of cutting it would be sixty percent of such gross sum and there would be left a net profit of forty percent, amounting to $180.00.
We are, therefore, of the opinion that the claimants are entitled to receive $180.00 for the hay, $150.00 trailer rental space, and $25.00 for the fence damage, the latter being only an estimated amount because proof was not definite or sufficiently satisfactory to allow more. Accordingly, we allow and award the claimants the total sum of $355.00.
Award of $355.00.